Citation Nr: 0321887	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2. Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his daughter


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  


REMAND

The veteran seeks entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing or a 
certificate of eligibility for assistance in acquiring a 
special home adaptation grant.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809a.

The veteran is service-connected for residuals of a gunshot 
wound of the right arm, rated as 30 percent disabling; 
residuals of a gunshot wound of the right hip, rated as 20 
percent disabling; scar, postoperative, appendectomy, rated 
as noncompensable; and post-traumatic stress disorder (PTSD), 
rated as 100 disabling.  

The veteran testified at the April 2003 hearing that he is 
unable to use both of his legs due to arthritis of the spine 
and hips.  He maintained that he should receive service 
connection for arthritis of the spine and hips.  
Specifically, he stated that arthritis of his spine and hips 
are related to a gunshot wound of his right hip during 
service.

The Board notes that an April 1989 Board decision denied 
service connection for arthritis of the lumbar spine, right 
knee, left knee, right hip and left hip.  However, the 
veteran testified at the April 2003 hearing that his 
physician told him that his inability to use his lower 
extremities is related to the gunshot wound of the right hip 
during service.  The issue of service connection for a 
disability of the lower extremities must be resolved prior to 
the consideration of the two issues on appeal.  The issues 
are inextricably intertwined because adjudication of the 
issue of service connection for disabilities of the spine and 
lower extremities may affect the merits and outcome of an 
adjudication of the specially adapted housing/home adaptation 
grant issues.  This is because, as discussed above, the 
criteria for specially adapted housing/home adaptation grant 
presuppose, in part, loss of use of the lower extremities as 
a service-connected condition.  Parker v. Brown, 7 Vet. App. 
116 (1994)(finding that a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board).  It is necessary that 
the RO adjudicate the service connection claims.  However, 
the service connection issue(s), if denied, will be returned 
to the Board only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  Adjudicate the issues of whether new 
and material evidence, see 1989 Board 
decision, has been submitted to reopen 
claims of entitlement to service 
connection for arthritis of the lumbar 
spine and hips, claimed to be due to 
gunshot wound to the right hip during 
service.  In complying with the Veterans 
Claims Assistance Act of 2000 with 
respect to these claims, consider the 
veteran's testimony that physicians have 
told him the claimed conditions are due 
to his military service.  If the 
determination is adverse to the veteran, 
notify him and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it in 
conjunction with the current appeal, and 
notify him of the time limit within which 
he must do so.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  Allow an 
appropriate period for response.

2.  Then, after completion of any other 
development deemed warranted by the 
record, reconsider the veteran's claim of 
entitlement to a certificate of 
eligibility for assistance in acquiring 
specially adapted housing or a 
certificate of eligibility for assistance 
in acquiring a special home adaptation 
grant.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).



